          Case 1:21-cv-06437-MKV Document 17 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            USDC SDNY
 NORTHLIGHT EUROPEAN FUNDAMENTAL                                            DOCUMENT
 CREDIT FUND, HCN LP, and BARDIN HILL                                       ELECTRONICALLY FILED
 EVENT-DRIVEN MASTER FUND LP                                                DOC #:
                                                                            DATE FILED: 7/29/2021
                           Plaintiffs,

                        -against-                                 1:21-cv-06437 (MKV)

                                                                          ORDER
  INTRALOT CAPITAL LUXEMBOURG S.A.,
  INTRALOT S.A., INTRALOT GLOBAL
  HOLDINGS B.V., INTRALOT, INC., INTRALOT
  US SECURITIES B.V.,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The parties have informed the Court that Plaintiffs intend to file a motion for a temporary

restraining order. The parties should observe the following schedule in connection with the

motion.

       Plaintiffs’ motion must be filed by 7:00PM on July 29, 2021. Any opposition by

Defendants must be filed by 9:00PM on July 30, 2021. There will be no reply permitted.

       The parties must appear for a telephonic hearing on the motion on August 2, 2021 at

11:00AM. To join the conference, dial 888-278-0296 and enter access code 5195844.



SO ORDERED.
                                                    _________________________________
                                                    _ ______
                                                    __    ____________
                                                                     __________
                                                                     __      ____
                                                                                _ __
                                                                                  ____
                                                                                     ____
                                                                                       __
                                                                                       ___
                                                                                       __
Date: July 29, 2021                                 MARY Y KAY
                                                           KAY VYSKOCIL
                                                                 VYS
                                                                   YSK
                                                                   YS  KOCIIL
      New York, NY                                  United States
                                                           States District
                                                                     strict Judge
                                                                  Diist
